Citation Nr: 0509489	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  98-12 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
limitation of motion of right shoulder due to subacromial 
bursitis, rotator cuff and bicipital tendinitis and adhesive 
capsulitis, status post Bankart repair, prior to September 
19, 1997, in excess of 30 percent prior to November 1, 1997, 
and in excess of 40 percent on and after February 2, 2004.  

2.  Entitlement to an extension of a temporary total rating 
based upon treatment for a service-connected disability under 
the provisions of 38 C.F.R. § 4.30 for the requirement of a 
convalescence period after November 1, 1997.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from November 1974 to 
March 1975, and from April 1976 to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in San 
Juan, the Commonwealth of Puerto Rico.  A March 1994 rating 
decision granted service connection and awarded a 
noncompensable disability rating for the veteran's right 
shoulder disability, effective January 26, 1993.  In a May 
1994 rating decision, the RO assigned a 20 percent disability 
rating, effective January 26, 1993.  A notice of disagreement 
with the 20 percent rating was received in January 1995.  A 
statement of the case was issued in January 1996.  However, 
the veteran did not timely perfect this appeal.  The RO 
construed the untimely VA Form 9, received in June 1996, as a 
new claim for a disability rating in excess of 20 percent.  
In a February 1998 rating decision, the RO assigned a 
temporary total rating from September 19, 1997 to October 31, 
1997.  Thereafter, in a July 1998 rating decision, the RO 
assigned a 30 percent rating, effective November 1, 1997 and, 
in an April 2004 rating decision, the RO assigned a 40 
percent rating, effective February 2, 2004.  As the April 
2004 award does not constitute a full grant of all benefits 
possible, and since the veteran has not withdrawn his claim, 
the issues concerning entitlement to increased evaluations 
are still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

As previously indicated, the RO granted a 100 percent 
temporary rating for the period of September 19, 1997, to 
October 31, 1997, in a February 1998 rating decision.  The 
veteran has expressed disagreement with this rating action 
and perfected his appeal to the Board.

The issues involving a temporary total rating for 
convalescence and an extraschedular evaluation are addressed 
in the REMAND portion of the decision below and they are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran was granted a temporary total rating for 
convalescence following surgery for his service-connected 
right shoulder disability from September 19, 1997, to October 
31, 1997.

3.  Prior to September 19, 1997, the veteran's service-
connected right shoulder disability was manifested by 
complaints of pain and moderately severe limitation of 
movement.  

3.  On and after November 1, 1997, the veteran's service-
connected right shoulder disability was manifested by 
complaints of pain and severe limitation of movement, and 
there is no evidence of fibrous union, nonunion or loss of 
head of the humerus.

4.  The veteran does not suffer from ankylosis or impairment 
of the humerus, ankylosis of the scapulohumeral articulation, 
nonunion of the humerus or fibrous union of the humerus.  
There is no evidence of loss of head of the humerus or flail 
shoulder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
not higher, prior to September 19, 1997, for a right shoulder 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 5019 and 5201 (2004).     

2.  The criteria for a disability rating of 40 percent, but 
no higher, on and after November 1, 1997, for a right 
shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 5019 and 5201 (2004).  

3.  The criteria for a disability rating in excess of 40 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Codes 5019 and 5201 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law in November 2000.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim seeking entitlement to 
an increased evaluation for a right shoulder disability, VA's 
duties have been fulfilled to the extent possible.  VA must 
notify the veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate the claim by means of the 
discussions in the various rating decisions, the statement of 
the case (SOC), and the supplemental statements of the case 
(SSOCs).  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that his right shoulder disability was more 
disabling than rated during the course of his appeal.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in October 2002, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claims.  He informed the RO that he 
was receiving treatment from the VA and also various other 
private medical doctors.  The veteran provided the requisite 
information and those documents were obtained, and now 
included in the veteran's claim folder.  Additionally, for 
those documents that were written in Spanish, the VA obtained 
English translations of those documents and they have been 
included in the claims folder for review.  The veteran was 
also provided the opportunity to testify before the Board and 
the RO in support of his claim.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinions with respect to his right shoulder and the VA has 
obtained all known documents and information that would 
substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the nature and severity, 
along with the etiology, of the claimed right shoulder 
disorder.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOC and the SSOCs, the RO 
informed him of what information he needed to establish 
entitlement to increased evaluations for a right shoulder 
disability.  The veteran was further told that he should send 
to the RO information describing additional evidence or the 
evidence itself.  The notice was provided before the RO's 
transfer of the appellant's case to the Board, and the 
content of that notice and various duty to assist letters, 
along with the SOC and SSOCs, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  The various letters satisfy the 
VCAA content-complying notice.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the issues addressed in this 
decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOCs, and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
and the SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issues before the Board, the 
appeal does not stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The record reflects that in November 1996, an examination of 
the right shoulder was performed.  Pain and occasional 
radiation of pain along with numbness was complained thereof.  
Although swelling and deformities were not noted with respect 
to the right shoulder, severe crepitus was found along with 
moderate muscle atrophy.  Instability was also reported along 
with tenderness.  The range of motion studies revealed 
flexion at 80 degrees, abduction at 70 degrees, and extension 
at 25 degrees.  External and internal rotation studies were 
not performed.  

On September 19, 1997, the veteran's right shoulder was 
operated thereon.  A Bankart procedure was performed which 
reconstructed soft tissue to correct shoulder dislocation.  

In conjunction with the veteran's claim, both his private and 
VA medical treatment records were obtained and have been 
included in the claims folder for review.  The records show 
complaints for pain and discomfort, beginning in the 1990's.  
However, after the veteran underwent surgery in 1997, the 
amount of complaints involving the right shoulder decreased, 
although they were still made.  Those records do show 
occasional treatment for the disorder and the recommendation 
of using medications to combat pain and restrictions.  

For example, a private medical examination report from 
February 17, 1998, by J. B. Colon, M.D., noted the veteran's 
restrictions in the range of motion along with some possible 
limitations caused by the disability.  However, Dr. Colon 
implied that additional physical therapy along with 
medications might improve the veteran's condition.  

As a result of his request for an increased evaluation, in 
March 1998, the veteran underwent a VA joints examination of 
his shoulder.  Before the examination, the veteran complained 
of "constant anterior right shoulder pain with swelling and 
loss of strength."  He informed the examiner that he took 
various medications to temporarily relieve the discomfort.  
He also said that he was unable to lift heavy objects.  

Upon examination, the examiner found that the veteran's range 
of motion of the shoulder was as follows:

Abduction				70 degrees
Flexion				100 degrees
Internal/External Rotation		45 
degrees

The examiner found painful motion on all movements of the 
right shoulder.  However, the doctor did not find objective 
evidence of edema, effusion, instability, redness, heat, or 
abnormal movements.  There was evidence of guarding of 
movements of the shoulder along with "severe" tenderness.  

Subsequent to that examination, and after reviewing the 
veteran's treatment records, the RO concluded in an April 
1998 rating decision that the evidence prior to September 19, 
1997, did not support an evaluation in excess of 20 percent.  
Because the veteran underwent Bankart repair on the shoulder 
in September 1997, a 100 percent temporary rating was due.  
However, that amount would only be paid until November 1, 
1997.  After that date, the RO concluded that the evidence 
supported a 30 percent rating.  Nevertheless, the RO also 
surmised that the symptoms and manifestations produced by the 
right shoulder disability did not qualify the veteran for an 
evaluation in excess of 30 percent, effective November 1, 
1997.

Another compensation-specific examination was accomplished in 
February 2004.  Before the examination, the veteran 
complained of severe pain around the joint along with 
numbness and weakness of the right arm.  He told the examiner 
that he ingested medications to combat the pain.  The veteran 
did not complain of dislocation or recurrent subluxation of 
the right shoulder.  The range of motion of the right 
shoulder was measured as follows:

Abduction 			55 degrees
Flexion			55 degrees
Internal Rotation		50 degrees
External Rotation		0 degrees

Pain was noted on all ranges of movement of the shoulder.  
The examiner opined that the veteran was limited by severe 
pain, fatigue, weakness, and lack of endurance following 
repetitive use of the right shoulder.  It was further 
concluded that the flare-ups of pain functionally impaired 
the veteran once per week, and impacted the veteran's ability 
to use his wheelchair for locomotion.  

The right shoulder did not show signs of edema, effusion, 
instability, redness, heat, irregular movement, or guarding 
of movement.  There was weakness and tenderness, along with 
atrophy of the deltoid muscle.  Ankylosis was not diagnosed.  

The veteran's right shoulder disability has been rated 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5019 and 5201.  Diagnostic Code 5019 
(bursitis) instructs that the disability will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. Part 4 (2004).  Diagnostic Code 5003 
(degenerative arthritis) requires rating according to the 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. Part 4 
(2004).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under this 
code.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

Disabilities of the shoulder and arm may be evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Code 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  38 C.F.R. Part 4 (2004).  
The veteran does not have ankylosis or impairment of the 
humerus, so those codes are not for application.  He does 
have limitation of motion.

The Board would add that since the veteran's disability has 
been assigned a 40 percent disability rating as of February 
2, 2004, the next highest schedular rating available to him 
would be pursuant to the rating criteria found at 38 C.F.R. 
Part 4, Diagnostic Codes 5200 and 5202 (2004).  However, as 
indicated above, the veteran does not suffer from ankylosis 
or impairment of the humerus.  He has not been diagnosed as 
having ankylosis of the scapulohumeral articulation.  He does 
not suffer from nonunion of the humerus or fibrous union of 
the humerus.  Moreover, he does not have a loss of head of 
the humerus or flail shoulder.  As such, a schedular 
evaluation in excess of 40 percent for a right shoulder 
disorder is not obtainable, and this portion of the veteran's 
appeal must be denied.

Diagnostic Code 5201 provides disability ratings based on 
limitation of motion of the shoulder.  38 C.F.R. Part 4 
(2004).  A 20 percent rating is assigned for limitation of 
motion at shoulder level for the major shoulder, a 30 percent 
rating is warranted if motion of the major shoulder is 
limited to between side and shoulder level, and a 40 percent 
rating is assigned if motion is limited to 25 degrees from 
the side. 

Under 38 C.F.R. § 4.71a, Plate I (2004), 90 degrees 
constitutes shoulder level and 180 degrees constitutes full 
range of flexion and abduction of the shoulder.

Prior to the veteran's surgery in September 1997, the 
evidence clearly indicates that the veteran had some 
limitation of motion of the right shoulder.  When the veteran 
was examined in November 1996, the veteran's forward flexion 
was at 80 degrees, which is slightly below shoulder level, 
and abduction was at 70 degrees, which is also below shoulder 
level.  Because the veteran's limitation of motion does 
approximate what is required for a 30 percent rating 
(limitation to the side and shoulder level), it seems clear 
to the Board that such a rating would be appropriate.  See 
38 C.F.R. § 4.7.  A 40 percent rating would not be assignable 
since the veteran's range of motion is not limited to 25 
degrees from the side.  

With respect to after November 1, 1997, the examination 
results from March 1998 and February 2004, the veteran's 
forward flexion was at 100 and 55 degrees respectively, and 
abduction was at 70 and 55 degrees respectively.  All of 
these measurements suggest movement that is approximately 
shoulder level or less.  Those measurements would support a 
30 percent evaluation pursuant to the rating criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 5201 (2004).  
Nevertheless, and despite the action of the RO in April 2004, 
the results from range of motion testing would not, in and of 
themselves, support a 40 percent disability evaluation.  The 
reason for this is that the veteran's range of motion was not 
limited to 25 degrees from the side.  

For musculoskeletal disabilities, the Court has held that 38 
C.F.R. §§ 4.40, 4.45, 4.59 were not subsumed into the 
diagnostic codes under which limitation of motion is rated, 
and that the Board has to consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

All of the VA examinations, from 1996 to 2004, have shown 
that the veteran suffers from pain.  However, prior to the 
veteran's surgery, the record was silent as to whether pain 
actually affected the range of motion.  However, the 1998 and 
2004 examination results both contained comments suggesting 
that all of the veteran's movement of the shoulder were 
affected in some manner by pain.  When the veteran was 
examined by the VA and by Dr. Colon (also in 1998), both 
write-ups indicated that the veteran's ability to perform 
common tasks were affected by the pain produced by the 
shoulder.  The medical evidence, along with the statements 
provided by the veteran, suggest that the veteran's ability 
to function has been hampered to some degree by the right 
shoulder pain.  Those same documents indicate that the pain 
is more than a mere inconvenience; it is a manifestation that 
causes the veteran to ingest medications for temporary 
partial relief.  As such, the Board believes that a 40 
percent disability rating more appropriately compensates the 
veteran for the loss caused by the right shoulder disability.  

Additionally, the Rating Schedule provides disability ratings 
for impairment of the clavicle or scapula.  Malunion of the 
clavicle or scapula is rated as 10 percent disabling.  
Nonunion of the clavicle or scapula is rated as 10 percent 
disabling without loose movement and 20 percent with loose 
movement.  Dislocation of the clavicle or scapula is rated as 
20 percent disabling.  38 C.F.R. Part 4, Diagnostic Code 5203 
(2004).  However, because the veteran's shoulder disability 
has been rated, during the course of this appeal, as 20 
percent disabling, or greater, this diagnostic code is not 
for application.  

Therefore, based on the above, the Board finds that the 
criteria for a disability rating of 30 percent prior to the 
veteran's surgery in September 1997 have been met.  However, 
that same evidence does not support an evaluation in excess 
of 30 percent.  The Board has also considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating.  See Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 
8, Vet. App. 202 (1995).  It is not disputed that the veteran 
has limitation of motion of the right shoulder and that he 
suffers from pain.  Nevertheless, the Board finds that the 30 
percent disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss, prior to the 
1997 surgery.  Limited motion of the right shoulder results 
in a certain level of functional loss.  However, there is a 
lack of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Hence, the 
preponderance of the evidence is against a disability 
evaluation in excess of 30 percent.

Turning to the period extending from November 1997 to 
February 2004, it is also the decision of the Board that the 
evidence supports an evaluation of 40 percent for the right 
shoulder disorder disability.  During this time period, the 
Board believes that the veteran has suffered some functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 that would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  Limited motion of the right shoulder results in 
a certain level of functional loss.  However, there is a lack 
of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use that would qualify the 
veteran for an evaluation in excess of 40 percent during this 
time period or thereafter.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected right shoulder 
disability standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards prior to November 1, 1997.  
See 38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
beyond that interference contemplated in the assigned ratings 
or frequent periods of hospitalization, due solely to the 
veteran's service-connected right shoulder, as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) 
are not met.


ORDER

A disability evaluation of 30 percent, but no higher, for a 
right shoulder disability, prior to September 19, 1997, is 
granted, subject to the controlling criteria applicable to 
the payment of monetary awards.

A disability evaluation of 40 percent, but no higher, for a 
right shoulder disability, on and after November 1, 1997, is 
granted, subject to the controlling criteria applicable to 
the payment of monetary awards.  

A disability evaluation in excess of 40 percent for a right 
shoulder disability is denied.  


REMAND

As indicated on the title page of this decision, the veteran 
has appealed the RO's decision that only granted a temporary 
total rating for convalescence from September 19, 1997, to 
October 31, 1997.  The veteran has asserted that his 
physicians did not release him to full duty until 1998, and 
as such, he has asked that the temporary total rating be 
extended into the new year.

The record reflects that RO issued two VCAA letters in 
conjunction with the veteran's claim.  The first was issued 
in June 2001 and the second was sent in October 2002.  A 
review of those documents indicates that specific information 
regarding the issue of a temporary total rating for 
convalescence was not given to the veteran in either letter.  
Specifically, the veteran was not told how he could prevail 
on his claim.  He was not informed what the VA would do in 
relationship to this particular issue nor was he provided any 
information on what he would have to do to prevail.  

The VCAA redefined the obligations of VA with respect to the 
duty to assist and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  Additionally, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Additionally, 38 C.F.R. § 3.321(b)(1) (2004) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for the service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this instance, the veteran has, either by the RO or 
through this action, been rated at the 40 percent level for 
the right shoulder disability.  This is the maximum amount 
that can be assigned for the disability under limitation of 
motion.  Because the veteran does not have ankylosis of 
scapulohumeral articulation or other impairment of the 
humerus, for the veteran to be assigned a higher rating, an 
extraschedular rating would have to be assigned.  As such, 
when it was processing the veteran's claim, the RO needed to 
inform the veteran of this fact.  Moreover, the RO was 
required, pursuant to the tenets of the VCAA, to inform the 
veteran how he could prevail with respect to an 
extraschedular evaluation.  That is, the RO needed to inform 
the veteran that in order to succeed it had to be shown that 
his right shoulder disorder presented such an exceptional or 
unusual disability picture, due to such factors as marked 
interference with employment or frequent periods of 
hospitalization, that application of the regular schedular 
standards was impractical.  Because it did not do this in 
either VCAA letter or in a letter that followed the April 
2004 rating action, the claim must also be returned.  

The Board adds that as a result of its action in this 
Decision/Remand, and in accordance with Bagwell v. Brown, 9 
Vet. App. 157, 158 (1996) and Floyd v. Brown, 9 Vet. App. 88, 
94 (1996), the claim must be remanded so that the RO may 
consider whether an extraschedular evaluation is merited 
prior to February 2, 2004.  

Hence, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
service-connected right shoulder 
disability since February 2004, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his right shoulder 
disability at any VA Medical Center since 
February 2004.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004), as well 
as VAOPGCPREC 7-2004, are fully complied 
with and satisfied as to the issue of a 
temporary total rating for convalescence 
in accordance with 38 C.F.R. § 4.30 
(2004).  In particular, the RO must 
inform the claimant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
convalescence claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.

Because the veteran has been assigned a 
temporary total rating for convalescence 
for a period of approximately two months, 
the RO must tell the veteran what he must 
show in order to obtain an extension in 
accordance with 38 C.F.R. § 4.30(b)(1) 
and (2) (2004).

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting this issue 
on appeal.

The RO must also ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004), as well 
as VAOPGCPREC 7-2004, are fully complied 
with and satisfied as to the issue of an 
extraschedular evaluation in accordance 
with 38 C.F.R. § 3.321(b)(1) (2004).  In 
particular, the RO must inform the 
claimant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his extraschedular evaluation claim; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.

In the notice provided to the veteran, 
the RO must inform the veteran that in 
order to prevail it had to be shown that 
his right shoulder disorder presented 
such an exceptional or unusual disability 
picture, due to such factors as marked 
interference with employment or frequent 
periods of hospitalization, that 
application of the regular schedular 
standards was impractical.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting this issue 
on appeal.

3.  The RO should issue a supplemental 
statement of the case as to the issues 
remaining on appeal.  The RO should allow 
the veteran and his accredited 
representative the requisite period of 
time for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


